Citation Nr: 0946382	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating in excess of 20 percent for a 
service-connected low back disability.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.  

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to July 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in March 2008 and December 2008.  The 
case was originally on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The case has been 
returned to the Board for appellate review.  

The March 2005 rating decision shows the RO decided that new 
and material evidence had been associated with the claims 
file and therefore reconsidered the previously disallowed 
claim for service connection for depression and denied the 
claim on the merits.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 (West 2002) establishes a legal duty for the Board 
to consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the depression claim on appeal. 

The Board notes that the Veteran participated in a 
videoconference hearing in August 2007.  In February 2008, 
the Board notified the Veteran that the Acting Veterans Law 
Judge who conducted the hearing would not be able to render a 
decision on the appeal.  The Veteran elected to have another 
hearing, and the Board remanded the case in March 2008 for 
that reason.  In September 2008, the Veteran withdrew her 
request for a hearing and has not made any outstanding 
hearing requests.  

The Veteran sent a facsimile copy of recent blood test 
results to the Board in November 2009.  Since this evidence 
is irrelevant to the claims currently on appeal, the Board 
finds it unnecessary to solicit a waiver of the Veteran's 
right to have the evidence initially reviewed by the RO or to 
remand the case to the RO for an initial review of this 
evidence.  38 C.F.R. §§ 19.37, 20.1304(c) (2009).    

The issues of entitlement to a rating in excess of 20 percent 
for a service-connected low back disability and entitlement 
to service connection for schizophrenia, paranoid type, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in February 2004, the RO 
denied the Veteran's claim of entitlement to service 
connection for depression.

2.  Evidence submitted after February 2004 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for depression.

3.  The competent and credible evidence of record 
demonstrates a continuity of depression symptomatology since 
the Veteran's active duty service.  

4.  The Veteran's PTSD is the result of a verified in-service 
stressor.

CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for 
depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Depression was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

Stegall considerations

In December 2008, the Board remanded this case for further 
development.  Specifically, the Board instructed the RO to 
obtain the Veteran's service personnel records and to afford 
the Veteran a VA examination to assess the severity of her 
low back disorder.  The Veteran's service personnel records 
have been associated with the claims file.  The Veteran did 
not receive notice of the scheduled VA examination, and as 
discussed below, the Board finds that a remand is required to 
afford the Veteran an examination.  In regard to the issues 
decided on the merits in this decision, the RO has complied 
with the Board's remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998). 



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  

Analysis

A review of the record shows that the Veteran's initial claim 
for service connection for depression was denied in a 
February 2004 rating decision.  The Veteran did not file a 
notice of disagreement, so this decision became final.  In 
October 2004, the Veteran filed to reopen her claim.  The RO 
reopened the claim and denied service connection on the 
merits in a March 2005 rating decision.  The Veteran's appeal 
of that decision is properly before the Board.    

The evidence of record at the time of the February 2004 
rating decision included service treatment records, VA 
medical center (VAMC) treatment records, and private records 
from Aiken Regional Medical Center.  The RO denied service 
connection because there was no evidence of treatment for or 
a diagnosis of depression while in service and no evidence of 
a relationship between the Veteran's current depression and 
her military service.   

Evidence submitted after the February 2004 rating decision 
included additional service treatment records, service 
personnel records, VAMC and private medical records, and lay 
statements by the Veteran and her mother.  Since the 
additions to the record contain information regarding the 
presence of depression both in service and since service, the 
Board finds it to be new and material.  38 C.F.R. § 3.156(a).  
In short, this evidence addresses the central unestablished 
fact necessary to substantiate the Veteran's claim: whether 
or not the Veteran's depression was incurred in service.    

Accordingly, the Veteran's request to reopen the claim for 
service connection for depression is granted.  Having 
reopened the Veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  As 
discussed above, the Board is granting service connection, 
and as such, any notice error is harmless.  The Board will 
proceed with a de novo review.    

III. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  The burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Depression

The Veteran claims that she began suffering from depression 
in service, and the disorder has continued to the present 
time.  Depression and symptoms thereof were noted in the 
Veteran's service treatment records.  In June 1999, the 
Veteran was admitted to Darnall Army Community Hospital for 
four days due to suicidal ideation.  Her principal diagnoses 
on discharge were adjustment disorder and depressed mood.  
The report of a June 1999 psychiatric evaluation lists 
"depressed mood" as one of the diagnoses.  In a June 1999 
chronological record of medical care prepared to accompany a 
report of medical history, the Veteran stated that she had 
anxiety and depression episodes.  She reported having 
depression because of career and house matters, along with 
worry over her career and unit conflicts.  She stated that 
intimidation by her unit drove her into solitude.  After 
another psychiatric admission from June 22, 1999 to July 7, 
1999, a hospital discharge note lists Zoloft, an 
antidepressant, as a discharge medication.  

The evidence shows that the Veteran currently suffers from 
depression and has received treatment for depression since 
her discharge from service.  During a September 1999 VA 
examination, conducted two months after discharge, the 
Veteran attributed her psychiatric problems to depression, 
which she felt was triggered by the stress of divorce and 
sexual harassment by a superior in service.  A September 2000 
VAMC treatment note contains reference to a positive 
depression screen.  The report of a September 2000 VAMC 
psychological evaluation contains a diagnosis of recurrent 
major depressive disorder, which the examiner noted was in 
remission at that time.  The Veteran was admitted to Aiken 
Regional Medical Center in May 2003 for severe depression, 
which the Veteran stated had been present for the past 
several years.  Her diagnosis at discharge was severe major 
depression.  A May 2003 VAMC treatment note reveals that the 
Veteran sought treatment for depression and received a 
diagnosis of recurrent major depression at that time.  A 
private psychological evaluation in May 2004 also contains a 
diagnosis of recurrent major depression.  

The Veteran has consistently reported that she has suffered 
from depression since service.  This is shown in various VA 
and private treatment records and in statements the Veteran 
has submitted in support of her appeal.  In October 2004, the 
Veteran's mother submitted a letter regarding the Veteran's 
mental collapse in service and her "downward spiral" since 
the military.  She stated that the Veteran's moods are flat 
the majority of the time.  While laypersons without medical 
training are not competent to comment on medical matters such 
as the etiology of a disability, the Veteran's mother is 
competent to report her observations of the Veteran's 
behavior and mood.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).

The Board finds that the evidence demonstrates a continuity 
of symptomatology, linking depression to service.  The Board 
interprets the Veteran's statements as placing the onset of 
depression during service, and these statements are supported 
by the medical evidence of record.  There is no basis to 
challenge the Veteran's credibility.  Resolving all 
reasonable doubt in favor of the Veteran under 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102, the Board finds that service 
connection for depression is warranted.  

PTSD

The Veteran contends that she was sexually harassed by two of 
her superiors during active military service and that she 
currently suffers from PTSD as a result.  Specifically, 
during an August 2005 VA examination, the Veteran stated that 
she was sexually harassed by two non-commissioned officers at 
Fort Hood, Texas.  She felt that she was punished for 
reporting these incidents.  She stated that she was 
eventually admitted to a psychiatric hospital; service 
treatment records confirm two psychiatric admissions during 
service.  Accordingly, the Board will address the issue of 
whether service connection for PTSD is warranted based on in-
service personal assault.    

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

First, the Board observes that the Veteran has a current 
diagnosis of PTSD that has been related to an in-service 
stressor.  The report of a VA medical center (VAMC) 
psychological evaluation, dated in June 2005, reveals that 
test results supported a diagnosis of PTSD.  The diagnosis 
was based on the Veteran's report of sexual harassment in the 
military.  

However, the Veteran's claim has been repeatedly denied on 
the basis that there was insufficient evidence to corroborate 
the claimed stressor.  As the Veteran's stressor is related 
to personal assault, there are special evidentiary standards 
that apply to corroboration of the stressor.  In this case, 
the evidence that can be considered includes, but is not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request to transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(4).  
         
The evidence of record shows that the Veteran complained of 
sexual harassment to medical treatment providers in service, 
and she underwent a change in behavior during active duty.  A 
service treatment record dated in May 1999 shows that the 
Veteran arrived in ambulatory care in a tearful and agitated 
state and reported difficulty with her unit, including sexual 
harassment by a sergeant in the unit.  In a separate May 1999 
treatment note, the Veteran reported problems with her unit 
since she filed sexual harassment allegations against a 
particular sergeant.  The Veteran stated that she requested a 
transfer because she felt uncomfortable in her unit.  

Records also show that the Veteran was hospitalized at 
Darnall Army Community Hospital from June 3 to June 7, 1999 
for suicidal ideation.  Her diagnoses at discharge were 
adjustment disorder and depressed mood, in addition to 
"partner relational problems" and "occupational problems."  
In a report of medical history written in June 1999, the 
Veteran reported having nervous trouble due to intimidation 
by her unit.  A July 1999 mental status examination report 
shows the Veteran exhibited behavior consistent with a 
personality disorder and an "inability to adjust to military 
service."  The day after that examination, the Veteran 
called emergency medical services due to suicidal ideation.  
She attempted to escape from the ambulance that arrived to 
help her because she felt that an emergency medical 
technician was trying to hurt her.  

The Veteran was administratively separated from service under 
Chapter 5-13.  Service personnel records document that 
Veteran went on sick call without informing her supervisor 
and was tardy on several occasions.  There are also notations 
that the Veteran had a "low threshold for frustration 
tolerance" and "acute situational maladjustment."  Thus, 
service treatment records contain references to the claimed 
sexual harassment and evidence of behavioral changes 
following the harassment. 

In addition, service treatment records show that the Veteran 
manifested psychological symptoms during service, including 
depression, suicidal ideation and anxiety.  Again, a June 
2005 VA psychological examiner provided a diagnosis that 
related the Veteran's PTSD to claimed sexual harassment in 
the military.  

The Board finds there is credible supporting evidence of 
record which corroborates the Veteran's claimed stressor.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 91997) (holding 
that corroboration does not require 'that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process').  As 
there is no medical evidence of record which relates the 
Veteran's currently diagnosed PTSD to any stressor other than 
the alleged in-service harassment, the Board finds that the 
Veteran's PTSD is related to active military service, and 
service connection is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  






ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for depression is reopened, 
and service connection is granted.  

Entitlement to service connection for PTSD is granted.  


REMAND

In December 2008, the Board remanded the issue of entitlement 
to an increased rating for a service-connected low back 
disorder, rated as 20 percent disabling.  The last VA 
orthopedic examination on record occurred in August 2005.  
During an August 2007 videoconference hearing, the Veteran 
testified that her back disability had worsened since the 
August 2005 examination.  Thus, the Board instructed the RO 
to schedule a new examination.  

In February 2009, the VA Remand and Rating Development Team 
notified the Veteran that her local VAMC would contact her to 
schedule a VA examination.  It appears that the RO sent a 
letter notifying the Veteran of the March 28, 2009 
examination on April 1, 2009, after the examination was to 
take place.  Further, it appears that neither the RO nor the 
VAMC had the Veteran's current address on record.  

In an October 2009 brief, the Veteran's representative 
requested that the Board remand the case for a VA examination 
because the Veteran was unaware of the examination scheduled 
on March 28, 2009.  The Board finds that the Veteran has 
shown good cause under 38 C.F.R. § 3.655 for her failure to 
report to the scheduled examination.  The Veteran was not 
properly notified of the examination.  Thus, a remand is 
required to afford the Veteran a VA orthopedic examination to 
assess the current severity of her service-connected low back 
disorder.  

The Veteran should also be afforded a VA examination and 
opinion regarding her claim of service connection for 
paranoid schizophrenia.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The duty to provide a medical 
examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

As discussed above, the Veteran's service treatment records 
indicate the presence of psychological conditions in service.  
While she was not diagnosed with schizophrenia in service , 
she was diagnosed with a personality disorder and manifested 
psychological symptoms, such as suicidal ideation and 
depression.  Medical treatment records after service show 
that she has a current diagnosis of schizoaffective disorder.  
The diagnosis is shown in the report of an August 2005 VA 
examination and in several private treatment records.  

Lay evidence suggests that the Veteran's schizoaffective 
disorder may be associated with service.  During her August 
2007 Board hearing, the Veteran testified that she began 
experiencing paranoia during service while being stalked by a 
military superior.  In an October 2004 letter, the Veteran's 
mother wrote that the Veteran mentally collapsed due to 
harassment in service and has been in a downward spiral ever 
since.  The Board finds that because the threshold for 
determining whether the evidence indicates that the 
disability may be associated with the Veteran's service is a 
low one, the lay statements satisfy this criterion.  
McLendon, 20 Vet. App. at 82-83.  Accordingly, a VA 
examination and opinion should be provided.  

Last, there is evidence of record that the Veteran receives 
benefits from the Social Security Administration (SSA).  On 
remand, the RO should make efforts to obtain SSA records 
pertinent to any medical disability claim filed by the 
Veteran.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's current 
address is on record before sending notice 
of the examinations requested below.  The 
Board directs the RO's attention to a 
facsimile cover sheet, dated in November 
2009, in which the Veteran indicated a 
change of address.    

2. The Veteran should be afforded an 
appropriate medical examination to assess 
the current severity of her service-
connected low back disability.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and should be reported in 
detail.   

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The VA examiner should 
indicate that it was reviewed.  

3.   The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of her 
schizoaffective disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The VA examiner should 
indicate that it was reviewed.  

The examiner is requested to offer an 
opinion as to whether the Veteran's 
schizoaffective disorder is more likely 
than not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.    

The VA examiner should explain the 
rationale behind this opinion.

4.  Obtain records pertaining to the 
Veteran's Social Security Administration 
benefits.  All attempts to obtain these 
records should be documented and 
associated with the claims file.  If they 
are unavailable, the RO should notify the 
Veteran in compliance with 38 C.F.R. 
§ 3.159(e).    

5.  Thereafter, the Veteran's claim of 
entitlement to service connection 
schizophrenia, paranoid type and 
entitlement to a rating in excess of 20 
percent for a service-connected low back 
disability should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


